   Case: 2:18-cr-00183-ALM Doc #: 89 Filed: 09/21/20 Page: 1 of 1 PAGEID #: 641




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                       :
                                                : CASE NO. 2:18-CR-0183
              Plaintiff,                        :
                                                : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                       :
                                                :
JOSEPH HARVEY WARD, III,                        :
                                                :
              Defendant.                        :

                                           ORDER

       This matter comes before the Court on the Defendant’s Motion to Dismiss the Second

Superseding Indictment and the Government’s Motion to Dismiss the Superseding Indictment

with Prejudice, both filed on September 21, 2020. (ECF Nos. 87 and 88). The Court finds the

Government’s motion to dismiss all counts of the Superseding Indictment against the Defendant,

Joseph Harvey Ward, III, well-taken and this Motion is GRANTED. Having granted the

Government’s Motion, Defendant’s motion is now MOOT. Accordingly, Mr. Ward is ordered to

be released from the custody of the U.S. Marshals.



       IT IS SO ORDERED.


                                            /s/ Algenon L. Marbley
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: September 21, 2020
